DETAILED ACTION

This non-final office action is in response to claims 1-15 filed September 15, 2020 for examination. Claims 1-15 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings

The drawings filed on 05/08/2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-14 of US Patent 10,652,734 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced US Patent and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner only shows independent claim 1 of instant application and claim 1 of referenced US Patent as example in the claim comparison table):
Instant Application (S/N# 16869940)
US Patent # 10,652,734 B2 

1. A portable wireless personal communication system for cooperating with a remote certification authority to employ time variable secure key information pursuant to a predetermined encryption algorithm to facilitate secure encrypted communication, comprising:


 
a. a key generating component adapted to be mounted on an individual's body for wirelessly transmitting, within the immediate proximity of the individual when the key generating component is mounted on the individual's body, a key signal comprising secret or private key information corresponding to the time variable secure key information to facilitate 






b. a handheld wireless component, physically separated from the key generating component, adapted to (a) wirelessly receive the key signal transmitted by the key generating component, (b) use the secret or private key information included in the key signal to encrypt a message in accordance with the predetermined encryption algorithm, and (c) transmit the encrypted message via a wireless link that forms part of a communication channel connected at one end to said handheld wireless component and connected at the other end to a third 

 a. a key generating component having an external configuration suitable to be mounted on an individual's body for wirelessly transmitting a key signal within the immediate proximity of the individual's body when the key generating component is mounted on the individual's body, wherein the key signal comprises secret key information corresponding to the time 
b. a handheld wireless component, physically separated from the key generating component, and having an external configuration suitable to be held by a hand of a user to (a) wirelessly receive the key signal transmitted by the key generating component only when within the immediate proximity of the key generating component, (b) use the secret key information included in the key signal to encrypt a message in accordance with the predetermined encryption algorithm, and (c) transmit the encrypted message via a wireless link that forms part of a communication channel 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0026578 to Hamann et al. (“Hamann”) in view of US 2003/0115151 to Wheeler et al. (“Wheeler”)
Regarding claim 1, Hamann disclosed a portable wireless personal communication system for cooperating with a remote certification authority to employ time variable secure key information pursuant to a predetermined encryption algorithm to facilitate secure encrypted communication ([0015] The present invention relates to a system and method for secure usage of digital certificates and related keys on a security token, and more particularly, a secure import of certificates into a security token and their secure usage by applications. [0023] A security token may be used in connection with any portable data processing device, e.g., personal digital assistant or mobile phone. [0025] A cryptographical processor as used by the present invention is needed for performing signature operations on the card itself. [0033] The verification routine is called every time a new certificate object has to be stored on the card, especially during the initialization/personalization of the smart card with the user's certificates at card issuing time or during the storage of a replacement certificate at the user's or administrator's client system when e.g the original user certificate has expired.), comprising: 
a. a key generating component ([0031] A new user key pair (e.g RSA public and private key) may be securely generated on the smart card.) adapted to be mounted on an individual's body for wirelessly transmitting, within the immediate proximity of the individual when the key generating component is mounted on the individual's body, ([0045] FIG. 4 shows the communication between the smart card (i.e. a smart card is carrying by an individual) and an application installed on a data processing system using the present invention.) a key signal comprising secret or private key information corresponding to the time variable secure key information to facilitate secure wireless communication in accordance with the encryption algorithm ([0046] At a first time a communication is established between an application running on a data processing system and a smart card, the verification routine verifies the availability of the Root Certificate of a CA on the smart card (110). Then, the application obtains the certificate from the smart card, verifies the standard information stored in the certificate (e.g expiration date), retrieves the public root key from the certificate (110) and gets a selected user certificate from the smart card which will be used for creating a digital signature. Before that user certificate may be used, the verification routine verifies the digital signature contained in that user certificate, generates a HASH using the HASH algorithm specified in the user certificate and uses the public root key for decrypting the digital signature attached to the user certificate. If both HASHs are identical then the user certificate is authenticated (130).); and 
b. a handheld wireless component, physically separated from the key generating component, adapted to (a) wirelessly receive the key signal transmitted by the key generating component ([0035] 1. Sending new certificate from the CA to a data processing system which communicates via a wired or wireless connection with a security token, e.g., smartcard via(30)), (b) use the secret or private key information included in the key signal to encrypt a message in accordance with the predetermined encryption algorithm ([0047] Finally, a HASH is generated over the message to be signed, the HASH is encrypted with the private key and signature algorithm specified in the user certificate, resulting in a digital signature (150).), and (c) transmit the encrypted message via a wireless link that forms part of a communication channel connected at one end to said handheld wireless component and connected at the other end to a third party that has communicated with the certification authority in accordance with the encryption algorithm ([0047] The digital signature is attached to the message to be sent(170). A correctly signed message has been generated with the correct user certificate, which proves the validity and the authenticity of the message.). 
Wheeler explicitly taught a key generating component adapted to be mounted on an individual's body for wirelessly transmitting, within the immediate proximity of the individual when the key generating component is mounted on the individual's body (Para. 0142. If the device is a hardware token, it preferably take the form of a ring or other jewelry; a dongle; an electronic key; a card. Para. 0232, 0322: Proximity use of device), a handheld wireless component, physically separated from the key generating component, adapted to (a) wirelessly receive the key signal transmitted by the key generating component (Para. 0262).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Hamann by including the idea of a key generating component adapted to be mounted on an individual's body for wirelessly transmitting, within the immediate proximity of the individual when the key generating component is mounted on the individual's body, a handheld wireless component, physically separated from the key generating component, adapted to (a) wirelessly receive the key signal transmitted by the key generating component as taught by Wheeler for the advantage of increasing the security and privacy of the communication (Wheeler, Para. 0010-0011).
Regarding claim 6, Hamann-Wheeler combination further taught the portable wireless personal communication system as defined in claim 1, wherein said key generating component includes a body mount allowing for semi-permanent mounting on the individual's body (Wheeler, Para. 0142).
Regarding claim 7, Hamann-Wheeler combination further taught the portable wireless personal communication system as defined in claim 6, wherein said body mount includes means Wheeler, Para. 0142. If the device is a hardware token, it preferably take the form of a ring or other jewelry). 
Regarding claim 8, Hamann-Wheeler combination further taught the portable wireless personal communication system as defined in claim 1, wherein said key generating component is an integrated circuit within a housing adapted to be permanently mounted on the individual subcutaneously (Hamann, Para. 0023-0024).
Regarding claim 9, Hamann-Wheeler combination further taught the portable wireless personal communication system as defined in claim 1, wherein said handheld wireless component is a cellular telephone (Hamann, 0023. Wheeler, 0142).

Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamann in view of Wheeler as applied to claim 1 above, and further in view of US 2006/0143453 to Imamoto et al. (“Imamoto”).
  Regarding claim 11, Hamann-Wheeler combination taught the portable wireless personal communication system as defined in claim 1, the combination does not but the analogous art Imamoto taught wherein said key generating component includes a processor adapted to generate a time variable key that corresponds to the time variable secure key information held by the certification authority (Fig. 4, Para. 0154. [0154] updating is carried out using the secret data C.sub.1, secret data S.sub.1, authentication data Q.sub.1 and authentication data R.sub.1 as new data items, as well as updating the private key as a new private key K.sub.1. Accordingly, in the server computer 40, updating is made automatically with the latest data, as a history of the private key K. Para. 0146-0158).  

Regarding claim 15, Hamann-Wheeler-Imamoto combination further taught the portable wireless personal communication system as defined in claim 11, wherein said key generating component includes a pseudo random number generator that is coordinated with a pseudo random number generator operated by said certification authority such that corresponding keys can be generated by said certification authority and by said key generating component (Imamoto, para. 0146-0158).

Allowable Subject Matter
Claims 2, 4, and 12 would be allowable if rewritten/filed terminal disclaimer to overcome the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim (claim 1) and any intervening claims (claim 11).
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts on the record taken alone or in combination taught the following claimed limitation in combination with limitations in independent claims and intervening dependent claims:
Claim 2. The portable wireless personal communication system as defined in claim 1, wherein the personal communication system is adapted to operate with a certification authority that implements a PKI type encryption algorithm, wherein the certification authority certifies, as authentically associated with the individual on whose body is mounted the key generating 
Claim 4. The portable wireless personal communication system as defined in claim 1, wherein the time variable key generated by said key generating component is an authenticating key that uniquely identifies to the certification authority the individual upon which said key generating component is mounted and wherein said authenticating key and the corresponding secure key information held by the certification authority change in time in accordance with said key generating algorithm in a manner to permit the certification authority to uniquely and securely certify the identity of the individual to whom the key generating component was provided.
Claim 12. The portable wireless personal communication system as defined in claim 11, wherein said key generating component includes a radio transmitter for broadcasting the time variable key within a zone in close proximity to the individual on whose body said key generating component is mounted and said key generating component includes encrypting means for broadcasting the time variable key in an encrypted form and further wherein said hand held 44wireless component includes decrypting means for recovering the time variable key from the signal broadcasted by said key generating component.  
  Dependent claims 3, 5, 10, 13, and 14 would also be allowable based on their dependency to above mention allowable claims.
  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.